MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                              FILED
      regarded as precedent or cited before any                                      Jun 01 2020, 8:51 am
      court except for the purpose of establishing                                       CLERK
      the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                        Court of Appeals
      estoppel, or the law of the case.                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Brandon E. Murphy                                        J.T. Whitehead
      Cannon Bruns & Murphy LLC                                Deputy Attorney General
      Muncie, Indiana                                          Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Damon L. Rice,                                           June 1, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-2748
              v.                                               Appeal from the Delaware Circuit
                                                               Court
      State of Indiana,                                        The Honorable Thomas A.
      Appellee-Plaintiff.                                      Cannon, Jr., Judge
                                                               Trial Court Cause No.
                                                               18C05-1708-F5-115



      Shepard, Senior Judge.


[1]   Damon Rice appeals the trial court’s revocation of his home detention

      placement and imposition of his entire previously suspended sentence. We

      affirm.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2748 | June 1, 2020                           Page 1 of 5
                                   Facts and Procedural History
[2]   In August 2017, the State charged Rice with aiding, inducing, or causing
                                                                   1
      dealing in methamphetamine, a Level 5 felony. In a plea agreement that

      resolved both this charge and charges in four other causes, Rice pleaded to the

      Level 5 felony. On July 9, 2019, the court sentenced him to three years,

      suspended to a direct commitment to electronic home detention, and ordered

      him to arrange for monitoring within thirty days and to report daily to

      community corrections in the meantime.


[3]   Shortly thereafter on August 22, the State petitioned to revoke Rice’s home

      detention placement for his alleged failure to comply with its terms. After a

      hearing, the court revoked Rice’s placement and imposed his entire previously

      suspended sentence.


                                                         Issues
[4]   Rice presents two issues on appeal:


                 I.       Whether the State presented sufficient evidence to support
                          the revocation of Rice’s placement in home detention; and


                 II.      Whether the court abused its discretion by imposing the
                          entirety of Rice’s suspended sentence.




      1
          Ind. Code §§ 35-41-2-4 (1977), 35-48-4-1.1 (2017).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2748 | June 1, 2020     Page 2 of 5
                                   Discussion and Decision
                                 I. Sufficiency of the Evidence
[5]   Rice challenges the sufficiency of the evidence supporting revocation of his

      placement, contending that the State’s evidence showed mere technical

      violations. We treat a hearing on a petition to revoke a placement in a

      community corrections program the same as we do a hearing on a petition to

      revoke probation. Cox v. State, 706 N.E.2d 547 (Ind. 1999). The State need

      prove an alleged violation only by a preponderance, and we will consider the

      evidence supporting the judgment without reweighing it or judging the

      credibility of the witnesses. Monroe v. State, 899 N.E.2d 688 (Ind. Ct. App.

      2009). If there is substantial evidence of probative value to support the

      judgment, we will affirm the court’s decision to revoke. Id.


[6]   The State alleged that Rice violated his home detention by (1) failing to report

      daily, (2) failing to be placed on home detention, and (3) being charged with

      new offenses. At the fact-finding hearing, the supervisor of home detention

      testified in support of the State’s allegations. Rice, himself, admitted that he

      had not reported daily while awaiting placement, was never placed on home

      detention, and was charged with three new offenses. The court determined that

      Rice had violated the terms of his home detention as set forth in the first two of

      the State’s three allegations, making no reference to the third.


[7]   Contrary to Rice’s assertions, his failure to perform over and over again the

      very things the court required him to do to keep himself out of prison is not a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2748 | June 1, 2020   Page 3 of 5
       technical violation. Cf. Johnson v. State, 62 N.E.3d 1224 (Ind. Ct. App. 2016) (in

       attempting to comply with rules of his probation, probationer committed minor,

       technical violations by leaving confines of apartment but not leaving apartment

       building and leaving several hours early for authorized errand). The State’s

       evidence of Rice’s violations was sufficient to support the court’s revocation.


                                                 II. Sentence
[8]    Next, Rice asserts the court abused its discretion when, in revoking his home

       detention, it ordered him to serve the entirety of his suspended three-year

       sentence.


[9]    Like probation, Rice’s home detention placement, is a matter of grace, not a

       right to which he is entitled. See Sanders v. State, 825 N.E.2d 952 (Ind. Ct. App.

       2005), trans. denied. Once a trial court has exercised its grace by ordering home

       detention, the judge should have considerable leeway in deciding how to

       proceed. See Prewitt v. State, 878 N.E.2d 184 (Ind. 2007). Accordingly, a trial

       court’s sentencing decisions for home detention violations are reviewed for

       abuse of discretion. See Wilkerson v. State, 918 N.E.2d 458 (Ind. Ct. App. 2009).

       An abuse of discretion occurs when the decision is clearly against the logic and

       effect of the facts and circumstances. Prewitt, 878 N.E.2d 184.


[10]   The court extended considerable leniency to Rice by allowing him to be placed

       on home detention in the first place. The plea agreement that resolved this

       charge also resolved four other causes that involved felony identity deception

       and possession of methamphetamine, and misdemeanor possession of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2748 | June 1, 2020   Page 4 of 5
       marijuana and possession of paraphernalia; misdemeanor possession of

       paraphernalia and resisting law enforcement, and felony possession of meth;

       felony resisting and possession of meth, and misdemeanor reckless driving; and

       felony criminal recklessness and pointing a firearm. In two of these causes,

       Rice had violated terms of his pretrial home detention and committed new

       offenses while out on bond.


[11]   When sentencing Rice to the balance of his previously suspended sentence, the

       court stated, “your actions don’t give me reason to [ ] believe or be convinced

       that you are ever going to follow any rules that [ ] don’t suit your own agenda.”

       Tr. Vol II, p. 26. Indeed, Rice has demonstrated his need for a more stringent

       penalty by his unwillingness to accept limits on his behavior in lieu of

       imprisonment. We cannot say the court’s decision that Rice serve his entire

       previously suspended sentence is clearly against the logic and effect of the facts

       and circumstances of this case.


                                                Conclusion
[12]   We conclude the State presented sufficient evidence to support the revocation

       of Rice’s placement in home detention, and the court did not abuse its

       discretion by imposing the entirety of Rice’s suspended sentence.


[13]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2748 | June 1, 2020   Page 5 of 5